DETAILED ACTION
This Action is responsive to Applicant’s Amendments filed March 4, 2021.
Please note, claims 1-3, 5-11, 13-21 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On pages 8-9, Applicant argues that Sandoval does not teach analyzing clinician information to extract at least one keyword to capture an overall context of at least one interest profile of the clinician, extract based on the keyword, at least one related synonym from a lexical database and using deep neural word/phrase embedding to generate an expanded topical keyword list for the clinician and store the expanded topical keyword list via a text indexing application as newly amended in each of the independent claims.
As to the above, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-7, 10-11, 13-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandoval et al. (US Pub. No. 2009/0216563) further in view of Donneau-Golencer (US Pub. No. 2015/0046435), Estes (US Pub. No. 2008/0016020) and Dumais et al. (US Pub. No. 2005/0198056)

Regarding claim 1, Sandoval teaches a method, comprising: 
‘at a relevance server (¶0026):
identifying at least one keyword in a user profile of a clinician’ as identifying attributes in a profile, wherein the profile pertains to a physician and the attributes contain keywords (¶0055-56, 0083)
‘in real time, monitoring information sources for a new information item’ as monitoring while a physician interacts with a website for new information (¶0089-90)
‘identifying at least one content word in a new information item’ (¶0073, 69)
‘determining a relevance score between the new information item and the clinician based on the at least one keyword and the at least one content word’ (¶0078-79)
‘and when the relevance score is above a predetermined threshold value, generating a notification for the clinician indicating the new information item’ (¶0082-86)
Sandoval fails to explicitly teach:
‘analyzing clinician information to extract at least one keyword to capture an overall context of at least one interest profile of a clinician’
‘extracting, based on the extracted at least one keyword, at least one related synonym set from a lexical database’
‘generating an expanded topical keyword list based on the extracted at least one related synonym set and at least one deep neural word/phrase embedding’
‘storing the expanded topical keyword list via a text indexing application as a user profile for the clinician’
‘that preserves the contextual meaning of the content of the new information item, wherein natural language processing operations including tokenization or parts-of-speech tagging are applied towards extracting the at least one content word’
‘user profile of the clinician’ 
‘a personalized predetermined threshold value’
Donneau-Golencer teaches:
‘analyzing clinician information to extract at least one keyword to capture an overall context of at least one interest profile of a clinician’ as extracting keywords associated with user-specific content and interactions (¶0068)
‘extracting, based on the extracted at least one keyword, at least one related synonym set from a lexical database’ as extracting on or more snynonyms from the user-specific profile (¶0121)
‘generating an expanded topical keyword list based on the extracted at least one related synonym set and at least one deep neural word/phrase embedding’ as augmenting the keyword to include the synonym (¶0121)
‘storing the expanded topical keyword list via a text indexing application as a user profile for the clinician’ as storing an association between the keyword and the synonym (¶122)
Estes teaches:
‘that preserves the contextual meaning of the content of the new information item, wherein natural language processing operations including tokenization or parts-of-speech tagging are applied towards extracting the at least one content word’ (¶0131-135, 62, 171)
‘user profile of the clinician’ (¶0157)
	Dumais teaches:
‘a personalized predetermined threshold value’ (¶0075-83)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Donneau-Golencer’s would have allowed Sandoval’s to improve efficiency with online interaction (¶0003). It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Estes’ would have allowed Sandoval’s to effectively Dumais’ would have allowed Sandoval’s to fine tune the desired degree of relevance of data specifically for auser (¶0008)


	
Regarding claim 2, Sandoval teaches further comprising:
‘receiving clinician information associated with the clinician’ (¶0028)

Regarding claim 3, Sandoval teaches ‘wherein the clinician information is based from at least one of a resume, available expertise profiles, surveys, and online content.’ (¶0053, 84)

Regarding claim 5, Sandoval teaches ‘wherein the information sources are based on at least one of social media data, blog posts, online news media, and electronic media records (EMR) reports.’ (¶0115-116, 118, 30)

Regarding claim 6, Sandoval teaches ‘wherein the at least one content word is refined by removing noisy content therein.’ (¶0027)

Regarding claim 7, Sandoval teaches ‘wherein the relevance score includes a text indexing score and a semantic similarity score.’ (¶0067, 116-118, 75)

Regarding claim 10, Sandoval teaches further comprising:
‘transmitting the notification to the clinician based on at least one of a total number of notifications within a predetermined time period, a time of day, and a collection preference.’ (¶0077)

Regarding claim 11, Sandoval teaches a relevance server, comprising:
‘a transceiver communicating via a communications network, the transceiver configured to receive clinician information and a new information item’ (¶0055-56, 0083, 28)
‘a memory storing an executable program’ (¶0133)
‘a processor that executes the executable program that causes the processor to perform operations, comprising, identifying at least one keyword in a user profile of a clinician’ as identifying attributes in a profile, wherein the profile pertains to a physician and the attributes contain keywords (¶0055-56, 0083)
‘in real time, monitoring information sources fora new information item’ as monitoring while a physician interacts with a website for new information (¶0089-90)
‘identifying at least one content word in a new information item’ (¶0073, 69)
‘determining a relevance score between the new information item and the clinician based on the at least one keyword and the at least one content word’ (¶0078-79)
‘when the relevance score is above a predetermined threshold value, generating a notification for the clinician indicating the new information item’ (¶0082-86)
Sandoval fails to explicitly teach:
‘analyzing clinician information to extract at least one keyword to capture an overall context of at least one interest profile of a clinician’
‘extracting, based on the extracted at least one keyword, at least one related synonym set from a lexical database’
‘generating an expanded topical keyword list based on the extracted at least one related synonym set and at least one deep neural word/phrase embedding’
‘storing the expanded topical keyword list via a text indexing application as a user profile for the clinician’
‘that preserves the contextual meaning of the content of the new information item, wherein natural language processing operations including tokenization or parts-of-speech tagging are applied towards extracting the at least one content word’
‘user profile of the clinician’ 
‘a personalized predetermined threshold value’
Donneau-Golencer teaches:
‘analyzing clinician information to extract at least one keyword to capture an overall context of at least one interest profile of a clinician’ as extracting keywords associated with user-specific content and interactions (¶0068)
‘extracting, based on the extracted at least one keyword, at least one related synonym set from a lexical database’ as extracting on or more snynonyms from the user-specific profile (¶0121)
‘generating an expanded topical keyword list based on the extracted at least one related synonym set and at least one deep neural word/phrase embedding’ as augmenting the keyword to include the synonym (¶0121)
‘storing the expanded topical keyword list via a text indexing application as a user profile for the clinician’ as storing an association between the keyword and the synonym (¶122)
Estes teaches:
‘that preserves the contextual meaning of the content of the new information item, wherein natural language processing operations including tokenization or parts-of-speech tagging are applied towards extracting the at least one content word’ (¶0131-135, 62, 171)
‘user profile of the clinician’ (¶0157)
	Dumais teaches:
‘a personalized predetermined threshold value’ (¶0075-83)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Donneau-Golencer’s would have allowed Sandoval’s to improve efficiency with online interaction (¶0003). It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Estes’ would have allowed Sandoval’s to effectively Dumais’ would have allowed Sandoval’s to fine tune the desired degree of relevance of data specifically for auser (¶0008)

Regarding claim 13, Sandoval teaches ‘wherein the clinician information is based from at least one of a resume, available expertise profiles, surveys, and online content.’ (¶0053, 84)

Regarding claim 14, Sandoval teaches ‘wherein the operations further comprise monitoring information sources for the new information item and determining at least one first content word in the new information item, the at least one content word included in the at least one first content word.’ (¶0089-90, 73, 69)

Regarding claim 15, Sandoval teaches ‘wherein the information sources is based on at least one of social media data, blog posts, online news media, and electronic media records (EMR) reports.’ (¶0115-116, 118, 30)

Regarding claim 16, Sandoval teaches ‘wherein the at least one first content word is refined by removing noisy content therein.’ (¶0027)


Regarding claim 17, Sandoval teaches ‘wherein the relevance score includes a text indexing score and a semantic similarity score.’ (¶0067, 116-118, 75)

Regarding claim 20, Sandoval teaches a method, comprising: 
‘at a relevance server:
receiving clinician information associated with a clinician’ (¶0055-56, 0083, 28)
‘analyzing the clinician information to identify at least one keyword to generate a user profile for the clinician’ as identifying attributes in a profile, wherein the profile pertains to a physician and the attributes contain keywords (¶0055-56, 0083)
‘monitoring, in real time, information sources for a new information item’  as monitoring while a physician interacts with a website for new information (¶0089-90)
‘when the new information item is detected, analyzing the new information item to identify at least one content word in the new information item’ (¶0073, 69)
‘determining a relevance score between the new information item and the clinician based on the at least one keyword and the at least one content word’ (¶0078-79)
‘and generating a notification for the clinician indicating the new information item and a relevance factor of the new information item based on the relevance score’ (¶0082-86)
Sandoval fails to explicitly teach:
‘analyzing clinician information to extract at least one keyword to capture an overall context of at least one interest profile of a clinician’
‘extracting, based on the extracted at least one keyword, at least one related synonym set from a lexical database’
‘generating an expanded topical keyword list based on the extracted at least one related synonym set and at least one deep neural word/phrase embedding’
‘storing the expanded topical keyword list via a text indexing application as a user profile for the clinician’
‘that preserves the contextual meaning of the content of the new information item, wherein natural language processing operations including tokenization or parts-of-speech tagging are applied towards extracting the at least one content word’
‘user profile of the clinician’ 
‘a personalized predetermined threshold value’
Donneau-Golencer teaches:
‘analyzing clinician information to extract at least one keyword to capture an overall context of at least one interest profile of a clinician’ as extracting keywords associated with user-specific content and interactions (¶0068)
‘extracting, based on the extracted at least one keyword, at least one related synonym set from a lexical database’ as extracting on or more snynonyms from the user-specific profile (¶0121)
‘generating an expanded topical keyword list based on the extracted at least one related synonym set and at least one deep neural word/phrase embedding’ as augmenting the keyword to include the synonym (¶0121)
‘storing the expanded topical keyword list via a text indexing application as a user profile for the clinician’ as storing an association between the keyword and the synonym (¶122)
Estes teaches:
‘that preserves the contextual meaning of the content of the new information item, wherein natural language processing operations including tokenization or parts-of-speech tagging are applied towards extracting the at least one content word’ (¶0131-135, 62, 171)
‘user profile of the clinician’ (¶0157)
	Dumais teaches:
‘a personalized predetermined threshold value’ (¶0075-83)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Donneau-Golencer’s would have allowed Sandoval’s to improve efficiency with online interaction (¶0003). It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Estes’ would have allowed Sandoval’s to effectively manage different collections of knowledge and data (¶0003). It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Dumais’ would Sandoval’s to fine tune the desired degree of relevance of data specifically for auser (¶0008)

Regarding claim 21, Sandoval teaches:
‘identifying the at least one content word in the new information item when the new information item is detected’ (¶0073, 69)
‘generating the notification for the clinician indicating the new information item and a relevance factor of the new information item based on the relevance score’ (¶0082-86)


Claims 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandoval et al. (US Pub. No. 2009/0216563) further in view of Bhatia et al. (US Pub. No. 2016/0371271)


Regarding claim 8, Sandoval teaches ‘wherein the text indexing score is based on a term frequency-inverse document frequency (TF-IDF) content matching operation’ (¶0063-64, 69-70) but fails to explicitly teach ‘and wherein the semantic similarity score is based on semantic networks of related words and corpus-based statistics’
Bhatia teaches ‘and wherein the semantic similarity score is based on semantic networks of related words and corpus-based statistics’ (¶0029)
Bhatia’s would have allowed Sandoval’s to improve identification of target audience for content delivery (¶0001)
	
	
Regarding claim 18, Sandoval teaches ‘wherein the text indexing score is based on a term frequency-inverse document frequency (TF-IDF) content matching operation’ (¶0063-64, 69-70) but fails to explicitly teach ‘and wherein the semantic similarity score is based on semantic networks of related words and corpus-based statistics’
Bhatia teaches ‘and wherein the semantic similarity score is based on semantic networks of related words and corpus-based statistics’ (¶0029)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Bhatia’s would have allowed Sandoval’s to improve identification of target audience for content delivery (¶0001)
	
	
Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025.  The examiner can normally be reached on Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN H OBERLY/Primary Examiner, Art Unit 2166